In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00055-CR



           ESSEIN ERNEST IKPE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 6th District Court
               Lamar County, Texas
               Trial Court No. 27950




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                         MEMORANDUM OPINION
            Essein Ernest Ikpe was found competent to stand trial by Dr. David Bell, PhD. After trial

to a Lamar County jury, Ipke was found guilty of possessing less than one gram of amphetamine

and was sentenced to six months’ confinement in state jail. On appeal, Ikpe questions whether

Bell was qualified to conduct his competency examination. Because we find Ikpe’s sole point of

error on appeal unpreserved, we affirm the trial court’s judgment.

            Pursuant to his attorney’s request, Ipke’s competence to stand trial was evaluated by Bell.

The trial court’s order for examination recited that Bell was “found by the Court to be a

disinterested expert experienced and qualified in mental health.” Ipke denied having past mental-

health treatment, hospitalization, medication, or counseling.                       After interviewing Ipke, Bell

concluded that he was competent to stand trial. Ipke’s counsel did not object to the report.

            On appeal, Ipke argues that the record fails to show Bell’s statutory qualifications to render

an opinion on his competence. Article 46B.022 of the Texas Code of Criminal Procedure specifies

certain qualifying criteria for a psychiatrist or psychologist appointed by a trial court to conduct a

competency examination. 1 Ipke did not challenge Bell’s qualifications below, but raises the issue

for the first time on appeal.


1
    Under Article 46B.022,
                     (a)      To qualify for appointment under this subchapter as an expert, a psychiatrist or
           psychologist must:
                     (1)      as appropriate, be a physician licensed in this state or be a psychologist licensed
           in this state who has a doctoral degree in psychology; and
                     (2)      have the following certification or training:
                     (A)      as appropriate, certification by:
                     (i)      the American Board of Psychiatry and Neurology with added or special
           qualifications in forensic psychiatry; or
                     (ii)     the American Board of Professional Psychology in forensic psychology;
           or

                                                             2
         To preserve a complaint for our review, a party must first present to the trial court a timely

request, objection, or motion stating the specific grounds for the desired ruling if not apparent from

the context. TEX. R. APP. P. 33.1(a)(1); see Teixeira v. State, 89 S.W.3d 190, 192 (Tex. App.—

Texarkana 2002, pet. ref’d) (a complaint about the qualifications of an expert must be preserved

by a specific objection). Also, the trial court must have ruled on the request, objection, or motion,

either expressly or implicitly, or the complaining party must have objected to the trial court’s

refusal to rule. TEX. R. APP. P. 33.1(a)(2). Ipke raised no complaint about Bell’s qualifications to

the trial court. As a result, he cannot challenge those qualifications on appeal.

         We overrule Ipke’s sole point of error because it is unpreserved. We affirm the trial court’s

judgment.




                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            November 12, 2019
Date Decided:              November 13, 2019

Do Not Publish



                 (B)      training consisting of:
                 (i)      at least 24 hours of specialized forensic training relating to incompetency
        or insanity evaluations; and
                 (ii)     at least eight hours of continuing education relating to forensic
        evaluations, completed in the 12 months preceding the appointment.
                 (b)      In addition to meeting qualifications required by Subsection (a), to be appointed
        as an expert a psychiatrist or psychologist must have completed six hours of required continuing
        education in courses in forensic psychiatry or psychology, as appropriate, in either of the reporting
        periods in the 24 months preceding the appointment.
See TEX. CODE CRIM. PROC. ANN. art. 46B.022.
                                                          3